In an action to recover damages for conversion, defendant appeals from an order, made on reargument, insofar as said order denies defendant’s motion for summary judgment dismissing the complaint and grants plaintiff’s cross motion for summary judgment on the first counterclaim alleged in the answer. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The defendant made no claim for storage charges at the time that demand was made for the return of the machine after the purchase price had been repaid and, in any event, defendant was then unable to return the machine because of an existent chattel mortgage with which he had encumbered it. Nolan, P. J., Carswell, Johnston, MaeCrate and Schmidt, JJ., concur.